Case 3:17-cr-00220-MMH-JBT Document 54 Filed 12/08/20 Page 1 of 4 PageID 179




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO: 3:17-cr-220-J-34JBT

VINCENT JOSEPH JONES, JR                             ORDER ON MOTION FOR
                                                     SENTENCE REDUCTION UNDER
                                                     18 U.S.C. § 3582(c)(1)(A)


                                           ORDER

        Upon motion of        the defendant        the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements

issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits. 1

           FACTORS CONSIDERED

        Defendant Vincent Joseph Jones, Jr., is a 49-year-old inmate incarcerated at

Jesup FCI, serving a 100-month term of imprisonment for the distribution of cocaine.

(Doc. 39, Judgment). According to the Bureau of Prisons (BOP), he is scheduled to be

released from prison on December 19, 2024. Jones seeks compassionate release

because of the Covid-19 pandemic and because he has high blood pressure. 2


1
      The Court assumes, for purposes of this Order, that Jones has satisfied § 3582(c)(1)(A)’s
exhaustion requirement.
2
       Jones does not refer to Covid-19 in the instant Motion, but he did cite it in a prior motion
for compassionate release, which the Court denied without prejudice for lack of exhaustion. (See
Doc. 51, First Motion for Compassionate Release). Liberally construing the current Motion, the
Court construes it as alleging Covid-19 as an extraordinary circumstance as well.
Case 3:17-cr-00220-MMH-JBT Document 54 Filed 12/08/20 Page 2 of 4 PageID 180




       A movant for compassionate release bears the burden of proving that a reduction

in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of proving that a sentence

reduction is appropriate). As the Third Circuit Court of Appeals has observed, the mere

existence of Covid-19 cannot independently justify compassionate release, “especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Jones has not demonstrated extraordinary and compelling reasons warranting

compassionate release. 18 U.S.C. § 3582(c)(1)(A). According to the Centers for Disease

Control (CDC), those who have high blood pressure might be at increased risk for severe

infection from coronavirus, which is distinct from the medical conditions that the CDC

confirms increase the risk for severe infection. 3 Additionally, high blood pressure is not

an extraordinary condition. The CDC reports that 108 million adults in the United States

(about 45% of the adult population) have high blood pressure or take medication for it. 4

“Assuming federal prisoners experience th[is] condition[ ] at about the same rate as the

general population, if [it] qualified as an extraordinary and compelling reason, roughly half

the prison population would be eligible for compassionate release.” United States v.

Hayes, No. 3:18-cr-37-J-34JBT, 2020 WL 3611485, at *2 (M.D. Fla. July 2, 2020).

Moreover, the record shows that Jones’s hypertension is treated through blood pressure

medication. (Doc. 53-2, Medical Records at 3). Nor is there any evidence that high blood


3
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
4
       https://www.cdc.gov/bloodpressure/facts.htm.


                                             2
Case 3:17-cr-00220-MMH-JBT Document 54 Filed 12/08/20 Page 3 of 4 PageID 181




pressure impairs Jones’s ability to care for himself. Accordingly, Jones has not

established extraordinary and compelling circumstances under § 3582(c)(1)(A). 5

         Moreover, the sentencing factors under 18 U.S.C. § 3553(a) do not support a

reduction in sentence. 18 U.S.C. § 3582(c)(1)(A). When Jones pleaded guilty to

distributing cocaine in the instant case, it marked his ninth conviction for a controlled

substance offense, as well as his seventh conviction for an offense involving drug

distribution. (See Doc. 36, Presentence Investigation Report [PSR] at ¶¶ 38-45). The

Court determined that a term of 100 months in prison was warranted to accomplish the

statutory purposes of sentencing, including promoting respect for the law and affording

adequate deterrence. Jones has only served about 37 months of that sentence (dating

from his arrest on November 13, 2017). Accounting for good time credits, he has four

years left on his prison term according to the BOP. In view of all the applicable § 3553(a)

factors, the Court finds that a sentence reduction is not warranted at this time.

       Accordingly, Defendant’s Vincent Joseph Jones, Jr.’s Renewed Motion for

Compassionate Release (Doc. 53) is DENIED.

       DONE AND ORDERED at Jacksonville, Florida this 7th day of December, 2020.




5
         The Court recognizes that there is a split of authority over whether district courts are bound
by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13, cmt. 1(A)-(D).
See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020); United States v.
Brooker, 976 F.3d 228, 234 (2d Cir. 2020). The Court’s decision does not depend on the resolution
of that issue because it would reach the same conclusion if it had independent authority to identify
extraordinary and compelling reasons.


                                                  3
Case 3:17-cr-00220-MMH-JBT Document 54 Filed 12/08/20 Page 4 of 4 PageID 182




lc 19

Copies:
Counsel of record
Defendant




                                     4
